DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 8, 11, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 18 of U.S. Patent No. 10,611,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the Application claims are wholly comprised within the respective Patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite “a type of the first throttle control information is same as a type of the second throttle control information”; the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite [MPEP 2173.05(b) (III) (E)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-7, 9-13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (US 8,358,578).

As to claim 1, Murashige discloses a throttle control signal processing method comprising: receiving, by an electronic speed regulator from a controller, a first throttle control signal via a throttle signal interface (col 1, line 64-67) and a second throttle control signal via a communication interface simultaneously and separately in parallel (col 2, line 1-4; Fig. 2); monitoring, in a real time, a signal transmission state of the throttle signal interface (col 2, line 5-7); and controlling, in response to determining that the signal transmission state of the throttle signal interface is abnormal, rotation of a motor according to the second throttle control signal (col 2, line 12-20).
Although Murashige does not explicitly recite “throttle” in the disclosure, one of ordinary skill in the art would have found it obvious that Murshige’s motor control is an obvious variant, if not synonym of throttle control since both types of controls use PWM to effect locomotion of a vehicle.

As to claim 4, Murashige further discloses the method according to claim 1, further comprising: determining that the signal transmission state of the throttle signal interface is abnormal in response to: determining that no first throttle control signal is received via the throttle 

As to claim 5, Murashige further discloses the method according to claim 4, wherein determining that the first throttle control signal is abnormal includes determining that characteristic information of the first throttle control signal meets a predefined condition (col 11, line 28-30).

As to claim 6, Murashige further discloses the method according to claim 5, wherein determining that the characteristic information meets the predefined condition includes determining that at least one of a frequency or a pulse width of the first throttle control signal meets the predefined condition (col 12, line 15-19).

As to claim 7, Murashige further discloses the method according to claim 1, further comprising: transmitting a throttle control signal transmission fault message via the communication interface in response to determining that the signal transmission state of the throttle signal interface is abnormal (col 11, line 25-27; col 12, line 25-29; col 12, line 52-53).

As to claim 9, Murashige further discloses the method according to claim 1, wherein: a signal format of the first throttle control signal includes one of analog signal format and a digital signal format; and a signal format of the second throttle control signal includes another one of the analog signal format and the digital signal format (col 7, line 43-50).

As to claim 10, Murashige further discloses the method according to claim 1, further comprising: controlling the rotation of the motor according to the first throttle control signal in response to that the signal transmission state of the throttle signal interface returns to normal (col 2, line 21-27).


Although Murashige does not explicitly recite “throttle” in the disclosure, one of ordinary skill in the art would have found it obvious that Murshige’s motor control is an obvious variant, if not synonym of throttle control since both types of controls use PWM to effect locomotion of a vehicle.

As to claims 12 and 13, Murashige discloses that the processor, monitoring circuit, throttle signal interface, and communication interface are either integrated together or provided separately (depending on one’s interpretation) in Figure 2.  One of ordinary skill in the art would have found it obvious that integral or separate are the only two choices of provision and that either one does not affect the functionality of the system, thus either would be an obvious variant of the other.

As to claim 16, Murashige further discloses the electronic speed regulator according to claim 11, wherein the processor is further configured to determine that the signal transmission state of the throttle signal interface is abnormal in response to: determining that no first throttle control signal is received via the throttle signal interface (col 2, line 5-9); or determining that the first throttle control signal received via the throttle signal interface is abnormal.



As to claim 19, Murashige discloses a mobile platform compromising: a motor (17); a controller (21); an electronic speed regulator (22) coupled to the motor and communicating with the controller (Fig. 2); a throttle channel between the controller and the electronic speed regulator for transmitting a first throttle control signal from the controller to the electronic speed regulator (61; col 1, line 64-67); a communication channel between the controller and the electronic speed regulator for transmitting a second throttle control signal from the controller to the electronic speed regulator (62; col 2, line 1-4), the second throttle control signal and the first throttle control signal being sent by the controller to the electronic speed regulator simultaneously and separately in parallel (Fig. 2), wherein the electronic speed regulator is configured to: monitor, in real time, a signal transmission state of the throttle channel (col 2, line 5-7); and control, in response to determining that the signal transmission state of the throttle channel is abnormal, rotation of the motor according to the second throttle control signal (col 2, line 12-20).
Although Murashige does not explicitly recite “throttle” in the disclosure, one of ordinary skill in the art would have found it obvious that Murshige’s motor control is an obvious variant, if not synonym of throttle control since both types of controls use PWM to effect locomotion of a vehicle.

Allowable Subject Matter
Claims 2, 3, 8, 14, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664